It was conceded in open court, and it substantially appears from the affidavit of Justice Seudder, filed herein, that the investigation now proceeding before him goes to the merits of the controversy as to the charges made against the petitioner. In such circumstances, we think that the petitioner’s application to take the depositions of the official stenographers, who are taking the testimony before Justice Seudder, as a basis for an application to be made by the relator for an order of prohibition upon the ground that the justice is disqualified to proceed at the hearing of February first, is unnecessary, and the motion is, therefore, denied. It is not intended hereby to determine any of the questions of law which may be raised in any proceeding in which an order of prohibition is sought. Present — Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ.